DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted November 22, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Response to Arguments: The objection of to the specification presented in the office action mailed May 26, 2021 has been withdrawn as necessitated by amendment.
Claim Objections
Response to Arguments: The objection of claims 1 and 9 presented in the office action mailed May 26, 2021 has been withdrawn as necessitated by amendment.
Claim Rejections - 35 USC § 112
Response to Arguments
	Applicants argue Applicants were in possession of the claimed genus and the claims were adequately described in the disclosure as of the filing date. See the remarks filed November 11, 2021.
First, Applicants argue the three different SAPNs exemplified in the specification and the lists of possible variants of the elements the make up the claimed SAPNs, in particular the sequences of SHB, provide sufficient written description for the claimed invention. See pages 10-12 in the remarks.

Secondly, Applicants argue the references by Doll et al. and Karch et al. provide sufficient guidance to the skilled person to secure proper self-assembly of the claimed SAPNs and produce self-assembled SAPNs. Applicants further demonstrate that SAPNs with further 
Applicants’ arguments have been fully considered but are not found persuasive. The written description requirement is separate and distinct from the enablement requirement. MPEP§ 2161. It is acknowledged that the knowledge and techniques known in the art and described in the instant disclosure are sufficient to enable the artisan of ordinary skill in the art to test and model continuous chains of amino acid sequences having the structure of formula (Ia) and (Ib) for self-assembling which was demonstrated by Applicants with a SAPN with a SHB1 different from gp41. Applicants successfully showed in the response the skilled artisan is enabled to use the disclosure, construct an amino acid sequence in accordance with the structural formulas claimed and test the structure for self-assembly in order to create a SAPN. The issue is whether or not Applicants provided a sufficient written description support for the variability within the claimed genus and thus, were in possession of the claimed genus at the time of the effective filing date. Applicants were not. The three species reduced to practice in the disclosure at the time of filing in combination with the knowledge provided in the prior art are inadequate to support the diversity in structure claimed. The three species reduced to practice do not represent the expansive variability with the claimed genus.
	Therefore, the rejection of claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is maintained. A claimed directed to HC_AD1g, F3-HAPR-HIVlong and 4TVP-1ENV would be fully supported by the disclosure.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claimed invention is directed to a genus of self-assembling protein nanoparticles (SAPN) that consists of a multitude of a genus of building blocks of formula (Ia) or (Ib). The specification reduces to practice three species within the claimed genus, HC_AD1g, F3-HAPR-HIVlong and 4TVP-1ENV. See the specification, e.g., page 5, lines 22-27; page 6, lines 15-20 and page 8, line 25- page 9, line 6. The similarities between the three reduced to practice species is the SHB is a part of the gp41 protein of HIV1 and the loop forming portions are derived from the trimeric surface exposed regions of proteins. The origin of the trimer surface exposed regions differ between the reduced to practiced species; HC_AD1g has a portion of the gB protein of CMV that forms the trimeric surface-exposed tip of gB, F34-HAPR-HIVlong has a loop forming portion from influenza that forms the trimeric surface-exposed glycoprotein and 4TVP-1ENV has the loop forming portion from the V1/V2-loop of the gp120 protein of HIV that forms the trimer surface –exposed tip of gp120. 
1 teach the protein conformation is dependent of point mutation within and nearby the linker region to allow proper self-assembly of SAPNs (see p. 10 of 12, §Conclusion). Doll et al. teach particular amino acid sequences of the linker region has a significant effect of the assembly properties of SAPNs (see p. 10 of 12, §Conclusion). Art filed after the effective filing date the of the claimed teaches lack of the production of the development of a SAPN containing a new protein epitope is indicative of an expression protein of the gene requiring redesign of the gene and expression system. See Karch et al.2, page 10 of 11, 2nd paragraph.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that applicant was in possession of the claimed genus. A “representative number of species” means that the species that are adequately described are representative of the entire genus. See MPEP §2163. The claimed genus of SAPN is very structurally diverse whereas the species reduced to practice are not as diverse. The species share similar characteristics (i.e., derivation of the loop forming portion and SHB). The species described in the specification are not representative of the fully variation of the claimed genus. With the high diversity within the 
Summary
The claims are free of the prior art. Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Doll et al. “Design and optimization of peptide nanoparticles”, Journal of Nanobiotechnology, 2015, pp. 1-12
        2 Karch et al., “Production of E. coli-expressed Self-Assembling Protein Nanoparticles for Vaccines Requiring Trimeric Epitope Presentation”, Journal of Visualized Experiments, 2019 pp. 1-11